Concurring Opinion by
Judge Blatt:
The decision of our Supreme Court in First Bellefonte Bank and Trust Company v. Myers, 110 Pa. 298, 188 A. 2d 726 (1963), was essentially governed by that portion of Section 201. 1B of the Banking Code of 1933, Act of May 15, 1933, P. L. 621, which provided: “The decision of the Banking Board [either approving or disapproving the action of the department] shall be binding upon the department.” This provision, however, was omitted from the Banking Code of 1965, Act of November 30, 1965, P. L. 817, which is now in effect.
As a result, it seems immaterial to me whether First Bellefonte, supra, is interpreted as the majority interprets it in this case or as Judge Mencer interprets it in his dissent. The significant fact, it seems to me, is that the Banking Code now applicable does not contain the provision (Section 201.IB) cited as governing in First Bellefonte, supra, and therefore, that a decision of the Department of Banking is no more and no less entitled to res judicata status than is the decision of any other administrative agency.1
*116I would, therefore, concur in the result reached by the majority.

 West Penn Power Company v. Pennsylvania Public Utility Commission, 174 Pa. Superior Ct. 123, 100 A. 2d 110 (1953) ; Whit-*116ford Liquor License Case, 166 Pa. Superior Ct. 48, 70 A. 2d 708 (1950) ; Perkasie Sewer Co. v. Pennsylvania Public Utility Commission, 142 Pa. Superior Ct. 262, 16 A. 2d 158 (1940).